Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated October6, 2011, with respect to the consolidated financial statements included in the Information Statement of Genie Energy Ltd. and Subsidiaries on Form 10 for the year ended July31, 2011. We hereby consent to the incorporation by reference of said report in the Registration Statement of Genie Energy Ltd. and Subsidiaries on Form S-8. /s/ Zwick and Banyai, PLLC Southfield, Michigan October27, 2011
